DETAILED ACTION
 	 	Claims 1-19 are presented for examination on the merits
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/24/2019, 06/11/2020, and 12/14/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 10/24/2019 are accepted by the examiner.
Priority
 	The application is filed on 10/24/2019 which is a continuation of  15/971,946 filed on 05/04/2018 which is a continuation of 15/371,047 filed on 12/06/2016 which is a CIP of 15/141,779 filed on 04/28/2016 which is a continuation in part of 14/931510 filed on 11/03/2015 where 14/931510 is a continuation in part of 14/585051 filed on 12/29/2014, Further, the current application is a continuation in part of PCT/US2015/067968 filed 12/29/2015 where PCT/US2015/067968 is a continuation of 14/614897 filed on 02/05/2015 and 14/614897 claims priority from provisional application 62/098238 filed on 12/30/2014.
Non-Statutory Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, and there is no statutory double patenting rejection applied to other claim/claims of the set. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to                           http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-19 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of patent NO. US 10511635 B2 (application # 15/971,946), over claims 1-22 of  Patent No. US 10,230,764 B2, and 1-27 of Patent No. US 9,521,160 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications recite similar steps of inferential analysis using feedback for extracting and combining cyber risk information. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-6, 8-15, and 17- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (US 20060184473 A1, hereinafter, Eder) in view of Tait et al. (US 20070294118 A1, hereinafter, Tait).
 	Regarding claim 1, Eder discloses a method, comprising: assessing risk of a cyber security failure in a computer network of an entity, using a computer agent configured to collect information from at least one accessible Internet elements (Paragraph 0164: data extracted in bulk could be stored in a single datamart, a data warehouse or a storage area network where the analysis bots in later stages of processing could operate on the aggregated data), 
 	wherein the assessing of the risk comprises: determining circumstantial or indirect information that is indicative of the entity based on the collected information : (Paragraphs 0077, 0259: dynamic relationship identifies the best fit dynamic model of the interrelationship between the different elements, factors, resources and events based on date, hour, minute, second); 
 	confirming or inferring that the entity is referenced in the circumstantial or indirect information that is indicative of the entity being referenced in the circumstantial or indirect information by cross-referencing data in the collected information (Paragraphs 0183, 0224: determine if the metadata associated with the data is in alignment with the schema stored in the entity schema table wherein a cross validation algorithm is used ); 
 	determining whether the circumstantial or indirect information indicative of the entity is respectively negative or positive (Paragraphs 0165, 0259, 0169:  store in the contextbase (50). As shown in FIG. 4, the contextbase (50) contains tables for storing extracted information); and 
 	in response to the circumstantial or indirect information indicative of the entity being determined to be negative, increasing the assessed risk; or in response to the circumstantial or indirect information indicative of the entity being determined to be positive (Paragraph 0228: checks the measure layer table (145) and impact model table (166) in the contextbase (50) to determine if impact models are current for all event risks and transactions; Paragraph 0259: identify the best fit model of the dynamic interrelationship between the elements, factors, resources and risks for the reviewed measure before processing advances to a software block); 
 	decreasing the assessed risk; automatically determining, based on the assessed risk, a change or a setting to at least one element of policy criteria of a cyber security policy (Paragraph 0066: risk adjusted (aka "risk") and pre-risk modes (aka "no risk") are self-explanatory as they simply reflect the impact of risks where the analytical reports includes Dynamic Local No Risk 7 Dynamic Indirect Risk 8 Dynamic Indirect No Risk; Paragraph 0034: the events of interest are generally those that are recorded and change the elements, resources and/or function measure performance of a subject entity and/or change the characteristics of an entity); and 
 	[automatically recommending, based on the assessed risk, a computer network change to reduce the assessed risk] (Paragraphs 0097, 0187: recommendations are being made based on analysis of identified contexts; Claim 7: aggregate data from a plurality of entity related systems, develop an entity context ….in an automated fashion, forecasting future values of entity related variables…..providing a true natural language interface for entity related software, quantifying risks to entity performance, quantifying the impact of surprises on entity performance, reviewing entity performance using user defined measures, developing entity knowledge, regulatory measures....searching for knowledge in context). 
 	Eder does not explicitly states but Tait from the same or similar fields of endeavor teaches automatically recommending, based on the assessed risk, a computer network change to reduce the assessed risk (Tait, Paragraph 0046, 0048: cross-functional evaluating…..reviewing processes utilized by functions to report risk; providing recommendations to the management board regarding key business processes that should be reviewed to determine possible areas of risk; collaborating on processes and communications to build risk understanding in the company)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein automatically recommending, based on the assessed risk, a computer network change to reduce the assessed risk as taught by Tait in the teachings of Eder for the advantage of providing a single place to manage, store, protect, present and track data needed for a company to implement an enterprise risk management process to better protect its stakeholders (e.g., shareholders, customers, employees, management)(Tait, Paragraph 0002).
 	Regarding claim 2, the combination of Eder and Tait discloses the method of claim 1, further comprising predicting an action of the entity (Eder, Paragraphs 0020, 0093, 0096, 0218: The business return can also be compared to the required return for a given level of risk predicted by pre-defined market behavior models). 
 	Regarding claim 3, the combination of Eder and Tait discloses the method of claim 2, wherein the predicting of the action is based at least in part on machine learning (Eder, Paragraphs 0121, 0142: the system learns from the data ….Automatic and Maintenance Ability to analyze new Automatic - learns from data element). 
 	Regarding claim 4, the combination of Eder and Tait discloses the method of claim 1, wherein the cyber security failure comprises a privacy incident involving sensitive information (Eder Paragraph 0276, 0236, 0217).). 
 	Regarding claim 5, the combination of Eder and Tait discloses the method of claim 1, wherein the computer agent is further configured to perform: collecting information from the computer network of the entity, analyzing information from the computer network of the entity, or both (Eder Paragraphs 0077, 0259: dynamic relationship identifies the best fit dynamic model of the interrelationship between the different elements, factors, resources and events based on date, hour, minute, second).
 	Regarding claim 6, the combination of Eder and Tait discloses the method of claim 1, further comprising: determining that the entity has enacted at least a portion of the recommended computer network change (Tait, Paragraph 0046, 0048); and initiating a change or a setting to the at least one element of policy criteria of the cyber security policy (Eder Paragraph 0173, 0292, 0297).
  	Regarding claim 8, the combination of Eder and Tait discloses the method of claim 1, wherein the recommended computer network change is implemented automatically without intervention of the entity (Tait, Paragraph 0046, 0048).
 	Regarding claim 9, the combination of Eder and Tait discloses 9. The method of claim 1, wherein the cyber security policy includes: a cyber security policy from another entity; a product warranty for first and/or third party costs that the entity purchases from at least one of a networking, security product, and services provider; or both (Eder Paragraphs 0183, 0175).
 	Regarding claim 10; Claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	 Regarding claim 11; Claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 8, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claim 9, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Allowable Subject Matter 
8. 	Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 Examiner Notes 
9.	The Examiner notes that incorporating the combined limitations of claims 2 and 3 into independent claims 1 and 19 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claim 10 with combined limitations of claims 11 and 12 would help advance the prosecution as it would clarify the claimed invention. 
				Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrews et al. (US 20150106260 A1) discloses methods for determining if a Merchant should be provided transaction processing services by an Acquirer and/or continue to be provided such services by the Acquirer. In one embodiment, the inventive system and methods permit a more accurate and reliable determination of the risk to an Acquirer presented by a Merchant, based on a risk assessment engine and the described set of data sources.
Tofte et al. (US 10102589 B1) discloses processing data to determine an amount of risk associated with insured asset. If the amount of risk has increased, the computing device may provide a recommendation to a mobile device of the policyholder on how to reduce the risk such that corrective action may be taken. Insurance discounts may be provided based upon following recommendations that mitigate risk.
11.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498